Ostrander, J.
(after stating the facts). The record presents a case of strong general equities in favor of defendant Uptegrove, opposed to the application, and the result thereof, of rules of strict right favorable to complainants. The evidence does not permit us to find that the wards have affirmed the action of their guardian, which defendant relies on to give to her security *167priority over the guardian’s mortgage. They have affirmed the mortgage, and the acceptance of a partial payment thereof. The guardian had neither express nor implied authority to postpone his security to the Uptegrove mortgage, a fact Mrs. Uptegrove was bound to know. Neither could the statutory foreclosures of the mortgages, -respectively, operate to reverse priorities. Repeatedly it has been held that such proceedings are not adapted to cases in which there are conflicting equities. By their terms and by the record the guardian’s mortgage is prior to the Uptegrove mortgage.
The decree recognizes, the prior right, and must be affirmed, with costs.
Blair, Montgomery, Hooker, and Moore, JJ., concurred.